Case: 19-60826     Document: 00515573201         Page: 1     Date Filed: 09/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 21, 2020
                                  No. 19-60826
                                                                         Lyle W. Cayce
                                                                              Clerk
   Alexander Erasmo Campo-Benites,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                          Petition for Review of an Order
                       of the Board of Immigration Appeals
                              BIA No. A200-005-955


   Before Jones, Davis, and Willett, Circuit Judges.
   Per Curiam:*
          Alexander Campo-Benites is a native and citizen of El Salvador who
   entered the United States illegally in 2005. Campo-Benites did not appear at
   his removal proceeding, so the immigration judge ordered him removed in
   absentia. Campo-Benites now seeks to reopen removal proceedings under 8
   U.S.C. § 1229a(c)(7)(C)(ii), which authorizes an alien to file a motion to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60826      Document: 00515573201         Page: 2   Date Filed: 09/21/2020


                                   No. 19-60826




   reopen at any time based on “changed country conditions.” Campo-Benites
   argues that changes only affecting a “particular social group” or PSG—here,
   a small nuclear family—can constitute changed country conditions. But
   because Campo-Benites only alleges changes in personal circumstances, we
   deny his petition for review.
                                            I
          Alexander Erasmo Campo-Benites, a native and citizen of El Salvador,
   entered the United States without permission in July 2005. The same day he
   entered, the Department of Homeland Security gave Campo-Benites a notice
   to appear, which charged him with removability under 8 U.S.C. §
   1182(a)(6)(A)(i), as an alien present in the United States without being
   admitted or paroled. The notice to appear said that an in absentia removal
   order may be entered if he failed to give DHS his address. A border patrol
   officer gave Campo-Benites this information orally in Spanish, and he was
   released by DHS. Campo-Benites did not provide the immigration court with
   his address, so no hearing notice was sent. He did not appear at the
   September 2005 hearing, and the immigration judge entered an in absentia
   removal order.
          Thirteen years later, in January 2019, Campo-Benites tried to reopen
   his case with the immigration court on multiple grounds, most of which are
   now irrelevant. The one ground Campo-Benites continues to press on appeal
   is to seek asylum and related relief based on changed country conditions. In
   2017, according to Campo-Benites, gang members in El Salvador stole the car
   of his brother, Aldalberto. The gang members told Aldalberto not to go to the
   police, threatening that they would find him if he snitched. Aldalberto went
   to the police despite the threat. The night Aldalberto filed a report, he
   received a text message from one of the gang members that said, “You




                                        2
Case: 19-60826      Document: 00515573201          Page: 3   Date Filed: 09/21/2020


                                    No. 19-60826




   shouldn’t have done what you did” and that Aldalberto “better be careful.”
   That was the last message Aldalberto received from the gang.
          With his motion to reopen, Campo-Benites offered an expert report,
   which stated that Campo-Benites “would be at high risk of egregious physical
   harm and possibly death if he returned to El Salvador.” According to the
   expert, should Campo-Benites return, he’d become a “lightning rod” for the
   gang’s animosity towards his brother. The expert provided several pages of
   analysis based on decades of field work and research.
          In February 2019, an immigration judge denied Campo-Benites’s
   motion to reopen. And the Board of Immigration Appeals dismissed Campo-
   Benites’s appeal of the IJ’s decision. Campo-Benites timely petitioned us for
   review.
                                              II
          We review the Board’s denial of a motion to reopen for abuse of
   discretion. INS v. Doherty, 502 U.S. 314, 323 (1992). We must affirm the
   Board’s decision, even if we believe the denial was in error, “so long as it is
   not capricious, racially invidious, utterly without foundation in the evidence,
   or otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Cruz v. Barr, 929 F.3d 304, 308 (5th Cir.
   2019) (quoting Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006)). We
   review the Board’s factual determinations under the substantial evidence
   standard. Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005). Those factual
   findings must stay in place unless “any reasonable adjudicator would be
   compelled to conclude to the contrary.” § 1252(b)(4)(B). Moreover,
   “motions to reopen deportation proceedings are ‘disfavored,’ and the
   moving party bears a ‘heavy burden.’” Altamirano-Lopez v. Gonzales, 435
F.3d 547, 549 (5th Cir. 2006) (quoting INS v. Abudu, 485 U.S. 94, 107–08
   (1988)).




                                          3
Case: 19-60826       Document: 00515573201            Page: 4     Date Filed: 09/21/2020


                                       No. 19-60826




          If the Board conducts its own review of the evidence and law, our
   review is limited to the decision of the Board. Yuqing Zhu v. Gonzales, 493
F.3d 588, 593 (5th Cir. 2007). But if the Board considered the underlying
   decision of the immigration judge, we can also consider that. Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013). Here, the Board did consider the
   IJ’s decision.
                                            III
          A motion to reopen removal proceedings is subject to a 90-day
   limitation. § 1229a(c)(7)(C)(i). But there is no time limit on a motion to
   reopen if the applicant seeks asylum or withholding of removal based on
   “changed country conditions arising in the country of nationality or the
   country to which removal has been ordered.” § 1229a(c)(7)(C)(ii). Such
   evidence of changed country conditions must not have been available “and
   would not have been discovered or presented in the previous proceeding.”
Id. The petitioner must show more than a “continuation of ongoing
   violence” to demonstrate changed country conditions. Singh v. Lynch, 840
F.3d 220, 222 (5th Cir. 2016) (per curiam). The change must be “material”
   rather than merely “incremental.” Nunez v. Sessions, 882 F.3d 499, 508–09
   (5th Cir. 2018). Likewise, “individual incidents, without evidence that they
   are part of a larger material change, do not constitute changed country
   conditions.” Id. at 509. A change in “personal circumstances” will not
   suffice. Id.
          Campo-Benites frames the central question on appeal as whether “a
   change in the treatment of a small group” can constitute changed country
   conditions. 1 He argues that the Board erroneously answered this question in


          1
            Central to his premise is that Campo-Benites’s family can qualify as a PSG.
   Neither the IJ, nor the Board addressed this claim. Nor will we. Because relief is not
   warranted even if his family is a PSG, we need not answer the question. But cf. Pena




                                             4
Case: 19-60826         Document: 00515573201               Page: 5      Date Filed: 09/21/2020


                                          No. 19-60826




   the negative. And, he contends, because the Fifth Circuit has never directly
   addressed this question, the “IJ’s reliance on Fifth Circuit cases is
   misleading.” 2 We disagree. The IJ and the Board found the facts of this case
   analogous to other cases in which we have considered purely personal
   changes in circumstances—changes that do not constitute changed country
   conditions.




   Oseguera v. Barr, 936 F.3d 249, 250–51 (5th Cir. 2019) (noting the Board’s recent decision
   that a family may qualify as a PSG, but the decision must be reached on a case-by-case basis;
   “In the ordinary case, a family group will not meet that standard, because it will not have
   the kind of identifying characteristics that render the family socially distinct within the
   society in question.” (citing Matter of L-E-A-, 27 I.&N. Dec. 581, 586 (U.S. Att’y Gen.
   2019))).
           2
              Campo-Benites also argues that the Board has previously held that changes only
   affecting families can constitute changed country conditions, and this inconsistency alone
   may render the Board’s denial here an abuse of discretion. It’s true that an agency abuses
   its discretion if it departs from its own established precedent, “without announcing a
   principled reason for the departure.” Galvez-Vergara v. Gonzales, 484 F.3d 798, 802 n.5
   (5th Cir. 2007) (cleaned up) (quoting Johnson v. Ashcroft, 286 F.3d 696, 700 (3d Cir. 2002)).
   But here, Campo-Benites points only to unreported Board decisions, which have no
   precedential value. 8 C.F.R. § 1003.1(g); see also Leal-Rodriguez v. I.N.S., 990 F.2d 939, 946
   (7th Cir. 1993) (“[B]y INS’s own regulations, [unpublished] decisions carry no
   precedential weight. A survey of unpublished BIA decisions shows that they are treated as
   limited to their facts. They do not serve as authority for later proceedings involving the
   same issues, nor do they make new law.” (internal citation omitted)).
            Plus, to whatever extent the Board’s decision was incongruent with the
   unpublished decisions Campo-Benites cites, the Board did announce a principled reason
   for departure; the Board pointed to a recent opinion of the Attorney General, which
   overruled the Board’s prior precedential decision that “family” can constitute a particular
   social group. See Matter of L-E-A-, 27 I.&N. Dec. at 586. Here the Board noted that in
   Matter of L-E-A-, the AG recently found that “most families are not inherently socially
   distinct and therefore do not qualify as a particular social group.” So even assuming that
   (a) the unpublished Board decisions Campo-Benites points to were precedential, and that
   (b) the Board here departed from those decisions, the Board still did not abuse its discretion
   because it announced a principled reason for the departure—the AG overruling prior
   precedent on nuclear families as PSGs.




                                                 5
Case: 19-60826     Document: 00515573201           Page: 6   Date Filed: 09/21/2020


                                    No. 19-60826




          For example, in Ramos-Lopez v. Lynch, the petitioner claimed she was
   at risk because of her brother-in-law’s past involvement with a drug cartel.
   823 F.3d 1024, 1026 (5th Cir. 2016). We held that the cartel involvement was
   merely “a change in personal circumstances.” Id. Similarly, in Singh v.
   Lynch, the petitioner challenged a denied motion to reopen based on changed
   country conditions, alleging new threats of violence against his mother. 840
F.3d at 222. Singh also averred that Indian police had threatened him,
   wrongly accusing him of receiving terrorist training in Pakistan. Id. We found
   that these events merely showed a “continuance of ongoing violence” in
   India and that Singh had shown only a “change in personal circumstances,”
   which does not constitute changed country conditions. Id. at 223–23.
          Campo-Benites also argues that to “interpret ‘changed country
   condition’ to exclude local, or more personal changes, would violate
   Congressional intent” because Congress did not use the term “country-
   wide.” But neither the Government, nor the IJ, nor the Board suggested the
   change must be “country-wide.” The plain text, however, suggests it must
   be a changed country condition, which is why it’s no surprise the Fifth
   Circuit has repeatedly held that changed personal circumstances don’t
   count. See, e.g., Nunez, 882 F.3d at 509; Singh, 840 F.3d at 222–23.
          Campo-Benites likewise argues that the Board’s decision is
   incongruent with asylum laws generally because Congress expressly
   authorizes asylum for PSGs. And groups are not “particular” when they
   include “large swaths of society.” So, Campo-Benites contends, it would not
   make sense to limit changed country conditions “to only sweeping changes.”
   But contrary to the assertions of Campo-Benites, no one is arguing that the
   change must affect “large swaths of society” in a “sweeping” way. But the
   change must be “material”—reflecting conditions in the country itself.
   Nunez, 882 F.3d at 509. What matters is the nature of the changes.




                                         6
Case: 19-60826        Document: 00515573201              Page: 7       Date Filed: 09/21/2020


                                          No. 19-60826




           Campo-Benites’s claim is of the same nature as Singh’s. Criminal
   violence was already widespread in El Salvador, and Campo-Benites doesn’t
   direct us to any evidence showing that the violence has gotten worse. His
   family’s story is a turn of events that increased his personal risk of suffering
   from the long-prevalent criminal violence in El Salvador. That’s a change in
   personal circumstances. 3 And because he cannot demonstrate a changed
   country condition, he is subject to the normal 90-day limitation. So his
   motion to reopen came far too late.
                                               IV
           For these reasons, we DENY Campo-Benites’s petition for review.




           3
             Campo-Benites contends that the Seventh Circuit agrees with his understanding
   of changed country conditions. In Joseph v. Holder, the petitioner, a single Christian
   woman, feared going back to Pakistan. 579 F.3d 827, 829 (7th Cir. 2009). Her family had
   arranged a marriage for her, which she claimed sufficed as a “changed circumstance.” Id.
   The Seventh Circuit agreed, explicitly rejecting the single-member Board order that read 8
   C.F.R. § 1003.2(c)(3)(ii) to cover only “a dramatic change in the political, religious or
   social situation.” Id. at 831. The Seventh Circuit also disagreed with the Board’s
   interpretation on the grounds that the Board excluded “personal circumstances.” Id. at
   834.
            If Campo-Benites were in the Seventh Circuit, his position might—theoretically—
   hold water. But, as explained above, we have explicitly and repeatedly rejected claims based
   on changes in personal circumstances. So Campo-Benites can’t rely on Joseph because it is
   in direct conflict with our own precedent.




                                                7